Title: From George Washington to Henry Lee, 3 July 1792
From: Washington, George
To: Lee, Henry



Dear Sir,
Philadelphia July 3d 1792.

Your letter of the 20th Ulto was presented to me yesterday by Mr Williams—who as a professional man—may, or may not be for ought I know, a luminary of the first magnitude. But to be frank, and I hope you will not be displeased with me for being so—I am so heartily tired of the attendance which from one cause or another has been given ⟨to⟩ these kind of people, that it is now more than two years since I have resolved to sit no more for any of them and have adhered to it, except in instances where it has been requested by public bodies, or for a particular purpose (not of the Painters) and could not, without offence be refused.
I have been led to make this resolution for another reason besides the irksomeness of sitting, and the time I loose by it—which is, that these productions have in my estimation, been

made use of as a sort of tax on individuals by being engraved (and that badly) and hawked about or advertised for Sale. With very great esteem & regard I am Dear Sir Yr most Obt & Affe Servt

G.W——n

